DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 February 2021 has been entered.
 
Introduction
	Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.  The amendments to the claims have overcome the outstanding prior art rejections.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 14 fails to include all of the limitations of claim 12 where claim 14 recites that the glass has a surface compressive stress of greater than 600 MPa.  Claim 12 expressly states that the glass has a surface compressive stress of at least about 950 MPa.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1-4, 6-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Comte et al. (US 2014/0023865).
Comte et al. discloses a low boron glass composition that has ranges of components that are sufficiently specific to anticipate the glass recited in claims 1, 6-10, 12, 15 and 17-19:

1 & 12
6 &15
7
8 & 17
9 & 18
10 & 19
Preferred ranges of Comte
SiO2
50-75


55-75
60-75

66-711
Al2O3
≥ 9


10-15
10-15

8-122
Na2O
≥ 10


10-25
10-16

12-153
Li2O
1-5
1-4

1-4
1-4

1-54
K2O
0





05
MgO
>0-8



4-6

3-56
ZrO2
≥ 0.75

0.74-5

0.75-3

0.5-27
ZnO




0-3

0-68
MgO+CaO+SrO+
BaO+ZnO





≤ 8
0.8-109


	Ranges that are sufficiently specific can form the basis for an anticipation rejection.  See MPEP 2131.03.
The weight loss characteristics of claims 1 and 12 are presumed to be inherent to the glass of Comte et al. because the glass composition has amounts of components that are sufficiently specific to anticipate the present claims.

Further as to claims 4 and 14, Comte et al. does not disclose a heat treatment after ion exchange of at least about 450°C.  However, this limitation defines the product by how the product was made, and therefore makes claims 4 and 14 product-by-process claims. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps do not appear to imply any structure beyond a surface compressive stress of greater than 600 MPa.  Comte et al. discloses that the glass article has a compressive stress of greater than 650 MPa.  See paragraph [0034].	
As to claims 11 and 20, Comte et al. discloses that the glass may be employed as a cover glass for an electronic device.  See paragraph [0005].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Comte et al. (US 2014/0023865).
This rejection is made in the alternative to the above rejection and assumes that the ranges of Comte et al. are not sufficiently specific to anticipate the ranges of the instant claims.

Comte et al. differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.
	However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by the reference, because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
One of ordinary skill in the art would have expected the glass composition of Comte et al. to possess the weight loss characteristics of claims 1 and 12 because the glass composition of Comte et al. has overlapping ranges of components with the present claims.
As to claims 2, 3 and 13, and further as to claim 12, Comte et al. discloses that the glass has a thickness of 0.8 mm, a compressive stress of greater than 650 MPa, and a depth of greater than 45 µm.  See paragraphs [0094] and [0034].  These ranges overlap the presently claimed ranges.
Further as to claims 4 and 14, Comte et al. does not disclose a heat treatment after ion exchange of at least about 450°C. However, this limitation defines the product by how the product was made, and therefore makes claims 4 and 14 product-by-process claims. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited 
As to claims 5 and 16, Comte et al. fails to disclose that the glass has a compressive stress region that reaches a depth of 0.20t.  However, Comte et al. teaches a thickness and ranges of compressive region depth that can result in a depth of 0.20t.  See paragraphs [0094] and [0034].  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have selected from the ranges of the reference because overlapping ranges have been held to establish prima facie obviousness.
As to claims 11 and 20, Comte et al. discloses that the glass may be employed as a cover glass for an electronic device.  See paragraph [0005].

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376.  The examiner can normally be reached on Monday to Friday 7AM to 3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Paragraph [0038]
        2 Paragraph [0041]
        3 Paragraph [0047]
        4 Paragraph [0044]
        5 Paragraph [0050]
        6 Paragraph [0058]
        7 Paragraph [0064]
        8 Paragraph [0060]
        9 Paragraph [0056]